 In the Matter of GREDEFOUNDRIES,INC., IRON MOUNTAIN DIVISIONandINTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURALIMPLEMENTWORKERSOFAMERICA,UAW-CIOCaseNo. 18-CA-40.-Decided April 27,1949DECISIONANDORDEROn February 23, 1949, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Houston, Reynolds, and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief filed by the Respondent, andthe entire record in the case, and hereby adopts the findings,conclu-sions, and recommendations of the Trial Examiner.21 Section 8(1) and (5) of the National`Labor RelationsAct, which the TrialExaminerfound wasviolated,is continued in Section 8 (a) (1) and(a) (5) of the Actas amendedby the LaborManagement RelationsAct, 1947.2The Respondent in its brief renewed, in substance,its objections to this proceeding whichwere madeat thehearing beforethe TrialExaminer.It further alleged that it had beendenied a fair and impartial hearing, because the Trial Examiner had not permitted it toadduce testimony in support of its contentionsthat (1) the Board's certification of May 20,1948, was not valid ;(2) that theUnion had lost its majority at the timethat theRespond-ent refused to bargain;and (3)that its unfair labor practices did not tend adversely toaffect interstate commerce.We are of the opinion that the Trial Examiner's rulings were correct.The issues withrespect tothe validityof the Board's certification and the alleged loss of majority wereadvanced at the hearing in the representation proceeding and decided by the Board in theDecision and Direction datedApril8, 1948, and the Supplemental Decision and Certificationof Representatives dated May 20, 1948. It was neither necessary nor proper for the TrialExaminer to permitthe relitigationof these issues.N. L. R. B.v.Worcester Woolen MillsCorporation,170 F. (2d) 13, certiorari denied 336 U. S. 903. See alsoMatter of S. W.Evans & Son,81 N. L.R. B. 161.We also find without merit the Respondent's contention that it should have been permittedto show that its action in refusing to bargain,found herein to be an unfair labor practice,did not tend to affect interstate commerce.Such evidence has long been held to be im-83 N. L. R. B., No. 27.201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Grede Foundries,Inc., Iron Mountain Division, and its officers,agents successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof'America, UAW-CIO, as the exclusive representative of all produc-tion and maintenance employees of Respondent at its Iron MountainDivision plant, Kingsford, Michigan, including the pattern,storageclerk and the shipping clerk, but excluding office clerical employees,watchmen, professional employees and supervisors and;(b) Interfering in any other manner with the efforts of Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, to bargain collectively onbehalf of employees in the aforesaid bargaining unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW-CIO, as the exclusive bargaining representativeof all employees in the aforesaid bargaining unit, with respect towages,rates of pay, hours of employment or other conditions of em-ployment, and if an understanding is reached, embody such under-standingin a signed agreement;(b)Post at its Iron Mountain Division plant, Kingsford, Michi-gan, copiesof the notice attached hereto, marked "Appendix A." 8material in a proceeding underthe ActSeeMatter of Phoenix MutualLifeInsuranceCompany,73 N. L.R. B. 1463,1471,and the cases cited therein(167 F. (2d) 983 enforcing,335 U. S. 845 certiorari denied).The Respondent also urgesthat Paragraph1 (b) of therecommended order and the provision of Paragraph 2 (a), regarding the signing of a con-tract if agreement is reached,are not justified under the facts of this case and that theorder,therefore,is too broad.We do not agree.The Supreme Court has held that theBoard has broad power to determine the necessary scope of cease and desist orders.MayDepartment Stores Company v. N. L.R. B., 326 U. S. 376, andN. L. R B.v.Express Pub-lishing Company,312 IIS 426.In the cases cited the Supreme Court modified the Board'sbrder as being too broad with respect to anticipated violations of other sectionsof the Act,but approved provisions with regard to bargaining,whichwere substantially the same asthose contained in the recommended order to which the Respondent objects.See also H. J.Heinz Companyv.N. LR. B., 311 U. S. 514The requirements of paragraph 1 (b) andthe disputed provision of paragraph 2 (a) of the recommendedorder areessential to theinsurance of goodfaithbargaining and, as such,are within the purviewof theBoard'sduties to effectuate the policiesof the Act.^In the event that this Order is enforced by decree of a United StatesCourtof Appealsthere shall be inserted before the words : "A DECISION AND ORDER"the words : "ADECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." GREDEFOUNDRIES, INC.203Copies of said notice, to be furnished by the Regional Director for theEighteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material; and(c)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the receipt of this Order what stepsthe Respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto a Decisionand Order of the National LaborRelationsBoard, andin order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL BARGAIN Collectively upon request with the INTERNA-TIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIO, asthe exclusiverepresentative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached,embody such understanding in a signed agreement. The appro-priate unit is :All production and maintenance employees at our Iron Moun-tain Division plant, including the pattern storage clerk and theshipping clerk, but excludingofficeclerical employees, watchmen,professional employees and supervisors.WE WILL NOT in any manner interfere with the efforts of INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, UAW-CIO, to bargaincollectively with us as the exclusive representative of the em-ployees in the appropriate unit described above.GREDEFOUNDRIES, INC., IRON MOUNTAIN DIVISION,Employer.Dated--------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 204DECISIONS OF 'NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Clarence A. Meter,for the General Counsel.Mr. 0. S. Hoebreckx,of Milwaukee, Wis., for the Respondent.Mr. Ora For,of Muskegon, Mich., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on June 7, 1948, by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America (UAW-CIO),the General Counsel of the National Labor Relations Board 1 by the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota), issued a com-plaint dated December 7, 1948, against *Grede Foundries, Inc., Iron MountainDivision, Kingsford, Michigan, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning o£ Section 8 (a) (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, as amended (June 23, 1947, PublicLaw 101, 80th Congress, Chapter 120, 1st Session), herein called the Act.Copiesof the charge, complaint and notice of hearing were duly served upon the Respond-ent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent on or about June 1, 1948, and thereafter, refused to bargaincollectivelywith the Union as the exclusive bargaining representative of theRespondent's employees within an appropriate unit although a majority of theemployees in such unit had designated the Union as their representative forthe purposes of collective bargaining in an election conducted under the super-vision of the Board on June 24,1947.The complaint alleged that by the foregoingconduct the Respondent engaged'in unfair labor practices within the meaningof Section 8 (a) (1) and (5) of the Act.In-its answer Respondent admitted that the Board had certified the Union asbargaining agent, admitted that a request was made by the Union for bargainingand that the request was refused, but denied the appropriateness of the unitfound appropriate by the Board and denied that it did engage or was engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (5) ofthe Act. In addition Respondent set forth in its answer various affirmativedefenses to be discussed later.Pursuant to notice a hearing was held on December 20, 1948, at Iron Moun-tain,Michigan, before Eugene E. Dixon, the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.The General Counsel and the Re-spondent were represented by counsel and the Union by an official representative.Full opportunity to be heard, to examine and cross-examine witnesses and tointroduced evidence bearing on the issues was afforded all parties.At the hearing Respondent offered evidence as to the employment turnoverbetween June 14, 1947, and June 1, 1948. This was rejected! Also rejected was1 The General Counsel and his representative at thehearingare herein referred to as theGeneral Counsel, and the National Labor Relations Board is referred to as the Board.2 CfMatter of NationalPlasticProducts Company,78 N. L.R. B. 699 and cases citedtherein. GREDE FOUNDRIES, INC.205an offer ofproduction figures for the month of June 1948 and for the 4 weexsimmediately prior to the hearing for the purpose of showing that the free flowof goods and commerce was not interfered with by lack of bargaining withthe Union.'At the close of the General Counsel's case-in-chief, the Respondent moved todismissthe complaint on the ground that there was no evidence that on June 1,1948, the Union represented a majority of Respondent's employees in an appro-priate unit.The motion was denied. At the end of the hearing Respondentrenewed this motion for the reason stated above and for the same reason movedthat various allegations of the complaint be dismissed.Rulings thereon werereserved.In addition, Respondent formally renewed all motions previouslymade in connection with the representation hearing and election.Rulingsthereon were reserved.The foregoing motions are hereby denied for thereasonshereinafter set forth.At the conclusion of the hearing all parties waived the opportunity to presentoral argument.Leave was granted to file briefs and recommendedfindings offact and conclusions of law.A brief has been received from the General Counsel,but none from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersignedmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGrede Foundries, Inc., Iron Mountain Division, is a Wisconsin corporationwith its principal office and place of business at Milwaukee, Wisconsin. Itoperates a plant for the manufacture and sale of grey iron castings at Kingsford,Michigan.It is the only one of Respondent's plants with which we are con-cerned and is referred to herein as the plant.In the course and conduct of its business and in the operation of the plantRespondent has continuously caused large quantities of raw materials to bepurchased and transported to the plant from States outside the State of Michi-gan, and has continuously caused large quantities of finished products manu-factured at the plant to be sold and transported through and into States otherthan the State of Michigan.During the first 10 months of 1948 Respondent made purchases of raw materialsvalued in excess of $200,000 of which more than 90 percent represented pur-chases and shipments to the plant from points outside the State of Michigan.During the same period Respondent made sales of manufactured products valuedin excess of $200,000 of which more than 90 percent represented sales and ship-ments from the plant to points outside the State of Michigan.The Respondent admits and the undersigned finds that the Respondent isengaged in commerce within the meaning of the Act.8 SeeN.L. R. B. v. American Potash & Chemical Corp.,98 F. (2d) 488, 495. Cert. denied,306 U. S. 643. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDIT.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) is a labor organization admitting to,membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusalto bargain1.The representation proceeding ; Respondent's contentionsOn May 9, 1947, a petition was filed with the Board by the Union for certifica-tionof representatives.On June 24, 1947, pursuant to this petition, a pre-bearing election by secret ballot was conducted by the Board at Respondent'splant among Respondent's employees in a unit alleged to be appropriate forthe purposes of collective bargaining.The petitioning union was the only or-ganizationclaiming to represent the employees.Of approximately 77 eligible'voters, 72 voted casting 35 ballots for representation by the Union, 33 ballotsagainst representation by the Union, and 4 ballots which were challenged.On July 9, 1947, a hearing in connection with the election was held. OnApril 8, 1948, the Board issued its Decision and Direction' wherein it foundas an appropriate unit for collective bargaining within the meaning of Sec-tion 9 (b) of the Act all production and maintenance employees at the Re-spondent's Iron Mountain Division plant, including the pattern storage clerkand the shipping clerk, but excluding office clerical employees, watchmen, pro-fessionalemployees and supervisors.The Board also directed the counting ofthree of the four challenged ballots.The Respondent and the Union participated in the representation hearing andwere given the opportunity to present evidence,examine and cross-examine wit-nesses, present oral argument and file briefs.Both on the record at the hearingand by means of a written brief and written motions, Respondent objected tothe conduct of the election and certification of the Union as thebargainingrepresentative of Respondent's employees for reasons substantially as follows :1.The pre-hearing election was improper because of the existence of sub-gaining unit.2.The Regional Director lacked the necessary authority to decidethe unitissue.-3.There was collusion between the Board's personnel and the Union.4.There was no evidence before the election as to a substantial showing ofintereston the part of the Union.5.The pre-hearing election violated Section 9 (c) (1) of the Act.6.Due to the lapse of time from the election,, the certification Aid not reflectthe desires of the employees because of a 25 percent turnover of employmentsince the election.7.The Respondent was'not represented at the election by an"authorized ob-server and was given no opportunity to examine the ballots cast.8.The election ballots were improperly tallied.9.An organization other than the petitioning union appeared on the officialballot.10.The challenged ballot of Lee St.Arnauld should not have been counted.4Matter of G'rede Foundries, Inc., Iron Mountain Division,76 N. L.R. B. 1246. GREDE FOUNDRIES, INC.207The Board considered the foregoing contentions and found them to be withoutmerit.Accordingly, on May 20, 1948, the Board issued its Supplemental De-cision and Certification certifying the Union as the bargaining representative of'Respondent's employees in the above-described unit.B.Refusal to bargain and conclusionsOn May 26, 1948, the Union, by letter, requested the Respondent to enter intobargaining negotiations.By letter dated June 1, 1948, Respondent denied theUnion's request and declined to enter into bargaining negotiations stating as itsreason that it could not "accept the National Labor Relations Board's Certifica-tion dated May 20, 1948 as evidence that the UAW-CIO represents a majority ofour employees." ®Thereafter the Union filed its charge against Respondentwhich resulted in the issuance of the complaint by the General Counsel allegingthe refusal to bargain on the part of the Respondent and by reason thereof theviolation by Respondent of Section 8 (a) (1) and (5) of the Act.With the exception of respondent's attempt to introduce evidence as to em-ployment turnover and the effect of its refusal to bargain on commerce there wasno attempt by Respondent to offer any proof as to the allegations in its answerin the complaint proceeding.Accordingly Respondent's entire case is based onthe record made in the representation proceeding. Since Respondent's conten-tions and arguments in that proceeding have been fully considered and disposedof by the Board the undersigned is bound by the Board rulings therein.One possible argument made in the instant hearing may present a new aspect,namely that the lapse of time between the election and the certification makesthe certification invalid.Essentially the same argument was made to theBoard in Respondent's motion to dismiss dated March 17, 194&6 The Board,in its Decision and Direction of April 8, 1948, disposed of the contention asbeing without merit and directed the counting of the three challenged ballots.Since the Board can be assumed to have been cognizant of the fact that addi-tional time would be consumed before the revised Tally of Ballots could beascertained and a Supplemental Decision and Certification issued,' it appearsthat the Board's original ruling disposes of Respondent's present contention,otherwise the Board would not have made the ruling it did at that time.In view of the foregoing, the undersigned finds (1) that at all times materialherein all production and maintenance employees at Respondent's Iron Moun-tain Division plant, including the pattern storage clerk and the shipping clerk,but excluding office clerical employees, watchmen, professional employees andsupervisors, have constituted and now constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act;(2) that on and at all times after May 20, 1948, the Union was the duly designatedbargaining representative of a majority of the employees in the aforesaid bar-gaining unit and that, pursuant to Section 9 (a) of the Act, the Union wason May 20, 1948, and at all times thereafter has been and now is the exclusiverepresentative of all employees in the aforesaid unit for the purposes of collec-"The request by the Union that Respondent enter into bargaining negotiations andRespondent's refusal to do so are admitted by Respondent's answer.In the Board's Decision and Direction of April 8, 1948, 76 N. L.R. B. 1246,the date ofRespondent'smotion is given as March 19, 1948, but the document itself as revealed by thefile is dated March 17, 1948.Nine months had elapsed from the election to the time Respondent first raised thisquestion.Approximately 2 months more passed before the Board issued its SupplementalDecision and Certification. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDtive bargaining with respect to rates of pay, wages, hours of employment, andother conditions of employment; (3) that on or about June 1, 1948, and at alltimes thereafter, Respondent refused to recognize or bargain with the Unionas the duly designated representative of its employees in an appropriate unit inviolation of Section 8 (a) (1) and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent set forth in Section III, above;occurring in connection with the operations of the Respondent described inSection I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefrom,and take certain affirmative action designed to effectuate the policies of theAct.It having been found that the Respondent has refused to bargain collec-tivelywith the Union as the exclusive representative of its employees in anappropriate unit, it will be recommended that the Respondent upon requestbargain collectively with the Union.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) is a labor organization within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees of Respondent at its Kingsford,Michigan, plant including the pattern storage clerk and the shipping clerk butexcluding office clerical employees, watchmen, professional employees, and super-visors have constituted and now constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.3.On or about May 20, 1948, and at all times thereafter International Union,United Automobile, Aircraft and Agricultural Implement Workers of America(UAW-CIO) has been the exclusive representative of all employees in the aboveunit for the purposes of collective bargaining within the meaning of Section9 (a) of the Act.4.By refusing on June 1, 1948, and at all times thereafter, to bargain collec-tively with International Union, United Automobile, Aircraft , and AgriculturalImplement Workers of America (UAW-CIO) as the exclusive representative ofall its employees in the aforesaid appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By said acts, the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,,and has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. GREDE FOUNDRIES, INC.RECOMMENDATIONS209Uponthe basis of the above findings of fact and conclusions of law and uponthe entire record in the case, the undersigned recommends that the Respondent,Grede Foundries,Inc., Iron Mountain Division,and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Auto-mobile, Aircraft and Agricultural Implement Workers ofAmerica (UAW-CIO)as the exclusive representative of all production and maintenance employees ofRespondent at its Kingsford,Michigan,plant includingthe patternstorage clerkand the shipping clerk,but excludingofficeclerical employees,watchmen, pro-fessional employees,and supervisors, and ;(b)Engaging in any other acts in any manner interfering with the effortsof International Union,United Automobile, Aircraftand Agricultural ImplementWorkers of America (UAW-CIO),to negotiate for or represent the employees inthe aforesaid unit as exclusive bargaining agent.2.Take the following affirmative actionwhichthe undersigned finds willeffectuate the policiesof the Act :(a)Upon request,bargain collectively with InternationalUnion, United Au-tomobile,Aircraftand Agricultural Implement Workers ofAmerica (UAW-CIO),as the exclusive bargaining representative of all the employees in the bargain-ing unit described herein, withrespect towages, rates ofpay,hours of employ-ment or other conditions of employment,and if an understanding is reached,embody such understanding in a signed agreement;(b)Postin conspicuous places at its plantin Kingsford,Michigan, copies ofthe notice attachedhereto, marked"Appendix A." Copies ofsaid notice, to be-furnishedby theRegionalDirector for the EighteenthRegion, shall,after being-duly signedby theRespondent's representative,be posted by the Respondentimmediately upon receipt thereof and maintainedby it fora period of sixty (60)consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby theRespondent to insure that said notices are not altered,defaced,or coveredby any other material ; and(c)Notify theRegionalDirector for the EighteenthRegion in writing withintwenty (20) days from the receipt of this Intermediate Report and Recom-mendedOrder whatsteps the Respondent has takento complyherewith.It is further recommended that, unless on or beforetwenty(20) days fromthe receiptof thisIntermediate Report andRecommendedOrder theRespondentnotifies said RegionalDirector in writing that it will comply with the fore-going recommendations,the National LaborRelations Board issue an orderrequiring the Respondentto take theaction aforesaid.As providedin Section 203.46 of the Rules and Regulations of the NationalLabor RelationsBoard-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board,pursuant to Section203.45, of saidRules and Regulations,filewith theBoard, Rochambeau Building,Washington 25, D. C., anoriginaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and RecommendedOrder or to any otherpart of the recordor proceeding(including rulings upon all motions or objections)as he reliesupon,togetherwiththe original and six copies of a brief in supportthereof;and any partymay, withinthe same period,file an original and six copies of 210DECISIONSOF NATIONALLABOR RELATIONS BOARDa brief in support of the Intermediate. Report' and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the parties. Statementsof exceptions and briefs shall'designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed,and if mimeo-graphed shall be double spaced.Proof of service on the other parties- of all'papers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to the!Board within ten (10) days from the date of service of the order transferringthe case to the Board.-In the event no Statement of Exceptions is filed as provided by theaforesaid'Rules and Regulations, the findings, conclusions, recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 ofsaid Rulesand Regulations, be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall be deemed waived forall purposes.Dated at Washington, D. C., this 23rd day of February 1949.EUGENE E. DIXON,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, andin order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interfering with theefforts of International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (UAW-CIO), to negotiate for or representthe employees in the bargaining unit described below.WE WILL BARGAIN collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment, or other conditionsof employment,and if an understandingis reached, embody such under-standing in a signed agreement.The bargainingunit is :All productionand maintenance employeesat the Employer's Iron Moun-tain Division plant, including the patternstorage clerkand theshippingclerk,but excluding office clerical employees, watchmen, professionalemployeesand supervisors.GREDE FOUNDRIES, INC.IRON MOUNTAIN DIVISION,Employer.Dated--------------------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.